         Case 1:20-cv-00114-DCN Document 41 Filed 12/02/20 Page 1 of 4




Charles Peterson
EXECUTIVE DIRECTOR
Jonah J. Horwitz, Idaho Bar No. 10494
Christopher M. Sanchez, New York Bar No. 5414099
Miles Pope, Alaska Bar No. 1508066
ASSISTANT FEDERAL DEFENDERS
Federal Defender Services of Idaho
702 W. Idaho Street, Suite 900
Boise, ID 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF: Jonah_Horwitz@fd.org
        Christopher_M_Sanchez@fd.org
        Miles_Pope@fd.org

Stanley J. Panikowski
(admitted pro hac vice)
DLA PIPER LLP (US)
401 B Street, Suite 1700
San Diego, CA 92101-4297
Telephone: 619.699.2700
Facsimile: 619.699.2701
ECF: stanley.panikowski@dlapiper.com

Attorneys for Plaintiffs

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

 GERALD ROSS PIZZUTO, JR. and                 )         CASE NO. 1:20-cv-114-DCN
 THOMAS EUGENE CREECH                         )
                                              )         PLAINTIFFS’ NOTICE OF
               Plaintiffs,                    )         APPEAL FROM DISMISSAL OF
                                              )         COMPLAINT [DKTS. 34, 35]
 v.                                           )
                                              )
 JOSH TEWALT, et al.,                         )
                                              )
            Defendants.                       )
 _____________________________________

       Notice is given that Plaintiffs Gerald Ross Pizzuto, Jr. and Thomas Eugene Creech appeal

to the United States Court of Appeals for the Ninth Circuit from the Memorandum Decision and


NOTICE OF APPEAL FROM DISMISSAL OF COMPLAINT – Page 1
         Case 1:20-cv-00114-DCN Document 41 Filed 12/02/20 Page 2 of 4




Order entered on November 17, 2020, see Dkt. 34, as well as the Judgment filed on the same day,

see Dkt. 35. Pursuant to Ninth Circuit Rule 3-2, a Representation Statement follows on the next

page.

        DATED this 2nd day of December 2020.

                                                   /s/ Jonah J. Horwitz
                                                   Jonah J. Horwitz
                                                   Christopher M. Sanchez
                                                   Miles Pope
                                                   Federal Defender Services of Idaho


                                                   /s/ Stanley J. Panikowski
                                                   Stanley J. Panikowski
                                                   DLA PIPER LLP (US)

                                                   Attorneys for Plaintiffs




NOTICE OF APPEAL FROM DISMISSAL OF COMPLAINT – Page 2
         Case 1:20-cv-00114-DCN Document 41 Filed 12/02/20 Page 3 of 4




                            REPRESENTATION STATEMENT

Plaintiffs Gerald Ross Pizzuto, Jr. and Thomas Eugene Creech are represented by the following
counsel:

Jonah J. Horwitz
Christopher M. Sanchez
Miles Pope
702 W. Idaho Street, Suite 900
Boise, ID 83702
Telephone: (208) 331-5530

Stanley J. Panikowski
401 B Street, Suite 1700
San Diego, CA 92101-4297
Telephone: (619) 699-2700

Defendants Josh Tewalt, Tyrell Davis, Chad Page, and Unknown Employees, Agents, or
Contractors of the Idaho Department of Correction are represented by the following counsel:

Mark A. Kubinski
Oscar Klaas
1299 N. Orchard St., Ste. 110
Boise, ID 83706
Telephone: (208) 658-2097




NOTICE OF APPEAL FROM DISMISSAL OF COMPLAINT – Page 3
         Case 1:20-cv-00114-DCN Document 41 Filed 12/02/20 Page 4 of 4




                               CERTIFICATE OF SERVICE
I hereby certify that on this 2nd day of December 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which is designed to send a
Notice of Electronic Filing to persons including the following:

 Mark Kubinski                                   Oscar Klaas
 mkubinsk@idoc.idaho.gov                         oklaas@idoc.idaho.gov

                                                   /s/ Heidi Thomas
                                                   Heidi Thomas




NOTICE OF APPEAL FROM DISMISSAL OF COMPLAINT – Page 4
